DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, (see pages 1-4 of the appeal brief), filed on the 31st of July, 2019, with respect to the rejection(s) of Claims 1-3 under 35 U.S.C. 103 as being unpatentable over Publication No.: No.: US 2007/0060149 A1 to Lim et al. (Lim), in view of Publication No.: US 2011/0164586 A1 to Kim et al. (Kim), Claim 4 under 35 U.S.C. 103 as being unpatentable over Lim, in view of Kim and further in view of Publication No.: US 2013/0121274 A1 to Chen et al. (Chen), Claim 5 under 35 U.S.C. 103 as being unpatentable over Lim, in view of Kim and further in view of Publication No.: US 2009/0316806 A1 to Cheng et al. (Cheng), Claims 6-9 under 35 U.S.C. 103 as being unpatentable over Lim, in view of Kim and further in view of Publication No.: US 2008/0108355 A1 to Oleszcsuk, Antoni (Oleszcsuk), Claim 10 under 35 U.S.C. 103 as being unpatentable over Lim, in view of Kim and further in view of Publication No.: US 2005/0232181 A1 to Park et al. (Park) and Claims 11 and 12 under 35 U.S.C. 103 as being unpatentable over Publication No.: No.: US 2007/0060149 A1 to Lim et al. (Lim), in view of Publication No.: US 2011/0164586 A1 to Kim et al. (Kim) and further in view of Patent No.: US 8,160,163 B1 to Yucek et al. (Yucek) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
3.	Claims 1 and 3-12 (renumbered to as Claims 1-11) are allowed.  Independent Claim 1 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘transmit to remote stations in communication with the base station reduced-length downlink and uplink map MAC messages, wherein the length of a header of said reduced-length uplink and downlink map MAC message is no more than 16 bits and wherein the reduced-length downlink message includes a header consisting of a length field and a header check sequence (HCS)’.
	Independent Claim 11 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘transmitting to remote stations in communication with the base station reduced- length downlink and uplink map MAC messages, wherein the length of a header of said reduced-length uplink and downlink map MAC message is limited to no more than 16 bits, and wherein the reduced- length downlink message includes a header consisting of a length field and a header check sequence (HCS), and wherein a channel bandwidth for the OFDMA system is less than or equal to 1.25 MHz’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.